I agree that there is no immediate appeal when the presiding judge does not find grounds for disqualification. I also agree that this may be an assignment of error on direct appeal from a conviction and, if disqualification is demonstrated by the record, may be grounds for reversal. Having said that, and having determined that this appeal should be dismissed, we should say no more.
I am not yet convinced that the mere filing of an affidavit of prejudice necessarily divests the trial judge of authority to proceed. See Cleveland v. White Properties, Inc. (1985), 28 Ohio App. 3d 37, 28 OBR 47, 501 N.E.2d 1231. The fifty-nine-year-oldWolf case relied on by the majority was based on a statute since amended. While the undoubtedly better practice is for the challenged trial judge to refrain from substantive acts until the charge of prejudice is resolved, and it may be an abuse of discretion not to refrain, I am loath to place in the hands of a litigant the unrestricted power to obstruct judicial proceedings. In any event, there is no need in this case to say anything on the subject, and we should resist the urge to speak. *Page 12